NON-FINAL REJECTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
In response to the newly presented prior art on the IDS’s filed 11/10/2022 and 11/7/2022, prosecution on the merits of this application is reopened on claims 1, 3-13, 18-25, 27-32, 35, and 36 are considered unpatentable for the reasons indicated in the rejection below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 12-13, 18-21, 25, 32, 35, and 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 2013/0327164 in view of Danisch WO 00/68645 and further in view of Ramamurthy et al. U.S. Patent Application Publication 2013/0090552.
With respect to claims 1, 4-6, 12-13, 21, 25, 28-32, Wang teaches a system for detecting forces on an anthropomorphic test device (abstract, figure 1), said system comprising: a plurality of body parts forming the anthropomorphic test device (test dummy 12 having a chest bed assembly 10, head assembly 14, spine assembly 15, rib cage assembly 16, arm assemblies 18 and 20, pelvis assembly 22, leg assemblies 24 and 26) and simulating at least a part of a human body and articulation thereof (paragraphs 18-23, figures 1-2); at least one optical fiber supported by and in contact with at least one of said body parts (chest band assembly 10 includes a plurality of optical fibers 36, paragraph 24, figure 3), said optical fiber extending between a first end and a second end and comprising a plurality of sensors disposed between said ends (a plurality of sensors in the optical fibers 36, paragraph 24); and an interrogator in communication with said optical fiber for detecting said reflected light from said sensor such that changes to the reflected light indicate a strain on said at least one body part (interrogator 40 is connected to optical fibers 36 and receives the data from the sensors, paragraphs 35-36).
Wang fails to teach where the optical fiber is in direct contact with at least one of said body parts and an emitter in communication with said optical fiber for emitting a light having a predetermined band of wavelengths through said optical fiber that is reflected by said sensors.
Danisch teaches a fiber optic sensor that may be positioned in or on the abdomen of a crash test dummy to measure impact (page 58, paragraph 5). 
Ramamurthy teaches an instrument system having an optical fiber sensor 315 and a controller 340 where the system has a light emitted by a light source 320 and a detector 330 for strain measurements (paragraphs 51-52 and 72-74).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the optical measurement system of Wang with the optical sensor that may be positioned on a crash test dummy abdomen as taught by Danisch and with the light emitting method as taught by Ramamurthy in order to provide a low cost shape sensing (page 5, Danisch), as well as an easy to use and accurate strain measurement system.  
With respect to claims 3 and 27, Wang teaches wherein said optical fiber is adhesively bonded to said surface of said body part (paragraph 24).
With respect to claims 7-9, Wang teaches wherein said body part is further defined as a rib cage assembly (rib cage assembly 16) comprising at least one rib (figures 1-2) having a first component with inner and outer surfaces, said first component being formed of a rigid material, and wherein said optical fiber directly contacts said first component for sensing strain thereon (paragraphs 23-24).
With respect to claims 18-19 and 35-36, Wang teaches wherein said optical fiber has at least 3 sensors disposed between said ends (paragraph 39).
With respect to claim 20, Wang teaches wherein said sensors are disposed equidistance from one another within said optical fiber and about said body part (paragraph 39, figures 4-6).

Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 2013/0327164 in view of Danisch WO 00/68645 further in view of Ramamurthy et al. U.S. Patent Application Publication 2013/0090552 and further in view of Handman U.S. Patent 7,508,530.
With respect to claims 10-11, Wang teaches a system for detecting forces on an anthropomorphic test device (abstract, figure 1), a rib cage assembly comprising a plurality of ribs having a first component with inner and outer surfaces (test dummy 12 having a rib cage assembly 16, figures 1 and 2), said first component being formed of a rigid material and having a groove in one of said surfaces and a second component supported on said inner surface of said first component and said second material is a flexible material (paragraphs 21-23); an optical fiber supported by and in contact with at least one of said body parts (chest band assembly 10 includes a plurality of optical fibers 36, paragraph 24, figure 3), said optical fiber extending between a first end and a second end and comprising a plurality of sensors disposed between said ends (a plurality of sensors in the optical fibers 36, paragraph 24). Danisch teaches a fiber optic sensor that may be positioned in or on the abdomen of a crash test dummy to measure impact (page 58, paragraph 5). 
Wang as modified by Danisch and Ramamurthy fails to teach a plurality of optical fibers, wherein each of said plurality of ribs receives one of said plurality of optical fibers extending therearound and in direct contact with one of said surfaces for sensing strain thereon.
Handman teaches a system for measuring motion of an anthropomorphic test device having a torso 117 comprising ribs (figure 2A) wherein a plurality of LEDs 7 are attached to the ribs and light angle sensors 5 and 6 are mounted on the thoracic spine assembly to detect light from the LEDs for monitoring motion of the device (col. 6 lines 35-67).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to further modify the optical fibers of Wang as modified by Danisch and Ramamurthy to be a plurality of fibers in each rib as taught by Handman wherein light sensors and emitters are in each rib in order to increase the measurement accuracy of the motion of the device.

Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang 2013/0327164 in view of Danisch WO 00/68645 and further in view of Handman U.S. Patent 7,508,530.
With respect to claims 22-23, Wang teaches Wang teaches a system for detecting forces on an anthropomorphic test device (abstract, figure 1), a rib cage assembly comprising a plurality of ribs having a first component with inner and outer surfaces (test dummy 12 having a rib cage assembly 16, figures 1 and 2), said first component being formed of a rigid material and having a groove in one of said surfaces and a second component supported on said inner surface of said first component and said second material is a flexible material (paragraphs 21-23); an optical fiber supported by and in contact with at least one of said body parts (chest band assembly 10 includes a plurality of optical fibers 36, paragraph 24, figure 3), said optical fiber extending between a first end and a second end and comprising a plurality of sensors disposed between said ends (a plurality of sensors in the optical fibers 36, paragraph 24).
Wang fails to teach a plurality of optical fibers, wherein each of said plurality of ribs receives one of said plurality of optical fibers extending therearound and in direct contact with one of said surfaces for sensing strain thereon.
Danisch teaches a fiber optic sensor that may be positioned in or on the abdomen of a crash test dummy to measure impact (page 58, paragraph 5). 
Handman teaches a system for measuring motion of an anthropomorphic test device having a torso 117 comprising ribs (figure 2A) wherein a plurality of LEDs 7 are attached to the ribs and light angle sensors 5 and 6 are mounted on the thoracic spine assembly to detect light from the LEDs for monitoring motion of the device (col. 6 lines 35-67).
Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the optical fibers of Wang to be in direct contact with the rib cage assembly and to be a plurality of fibers in each rib as taught by Danisch and Handman wherein light sensors and emitters are in each rib in order to increase the measurement accuracy of the motion of the device and to provide a low cost shape sensing (page 5, Danisch).

Allowable Subject Matter
Claim 24 is allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 24, the closest found prior art does not disclose the claimed subject matter of a control box for receiving signals from at least one sensor located within at least one optical fiber detecting forces on a body part of an anthropomorphic test device, said control box being mounted on a test sled and apart from the anthropomorphic test device and being capable of withstanding impacts to the anthropomorphic test device as described by the claims. Also, the claimed subject matter is not obvious when looking at the found prior art separately or in combination with each other.  Therefore the claims are found allowable over the current prior art as the current found prior art does not appear to disclose the above claimed subject matter or render it obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDDIE KIRKLAND III whose telephone number is (571)272-2232. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached on (571) 272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FREDDIE KIRKLAND III
Primary Examiner
Art Unit 2856



/Freddie Kirkland III/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        11/18/2022